Citation Nr: 1228462	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-08 581	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disability of the left upper extremity, to include reflex sympathetic dystrophy and peripheral neuropathy, claimed as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  He was awarded the Vietnam Campaign Medal, among other decorations, for his service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 RO decision.  In April 2009 and again in November 2010, the Board remanded for further development.  Unfortunately, such development has not been accomplished and another remand is required at this point.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

The evidence of record is somewhat scanty regarding the Veteran's left upper extremity neurological problems, as much of the testing and evaluation performed throughout the years has been focused on his right upper extremity, where he has more significant neurological impairment, causing a flexion deformity which results in near loss of use of his right arm.  He currently contends, however, that he has peripheral neuropathy affecting his left arm, and he asserts the left arm peripheral neuropathy is secondary to his service-connected diabetes.  

During a June 1989 VA hospitalization, the Veteran complained of numbness along with a pins and needles sensation in both hands, with painful cramping in the fingers of both hands.  He reported the onset of these symptoms occurred following a workplace back injury in May 1987.  According to the 1989 VA hospital summary, EMG and NCV studies performed at the time of the 1987 back injury were interpreted as showing a diffuse sensory motor neuropathy.  Neurological testing revealed bilateral ulnar neuropathy, with flexion of the third, fourth, and fifth fingers of both hands, and beginning flexion of the second fingers in both hands.  Motor power and muscle tone were normal in both upper extremities.  Left upper extremity strength was noted to be 4/5.  There was a glove distribution of impairment of touch and pinprick bilaterally below both wrists, more pronounced in both ulnar distributions.  Deep tendon reflexes were markedly depressed and equal in both upper extremities.  X-rays of both hands and wrists were normal.  The author of the hospital summary report provided the following discussion.  

Diagnosis all along was far from clear.  Although the physical and neurological examinations revealed a diffuse peripheral neuropathy, the increased reflexes in the lower extremities, particularly the left lower extremity without pathological reflexes were suggestive of an upper motor neuron component.  Electrical studies done on the outside confirmed the clinical picture of a sensorimotor polyneuropathy.  Repeat electrical studies were done at this hospital, but as yet, reports are not available.  There is no history of exposure to toxins or other agents other than for Agent Orange.  It is of interest that the peripheral neuropathy became manifest after a back injury.  Multiple sclerosis appeared unlikely because of the predominantly lower motor neuron picture, and relentless, downhill course.  . . . During his stay, patient was seen by the rheumatology service, who did not believe that he had an underlying collagen disease.

The report of an August 1992 VA examination reflects the Veteran's complaints of "burning" in both hands.  Upon examination, it was noted that the Veteran moved his left entire upper extremity extremely normally.  The examiner did not render a diagnosis involving the Veteran's left arm, instead advising a neurological consultation.  It does not appear that such a consultation was ever carried out, however. 

The veteran filed a claim for service connection for diabetes in 2001 and the earliest medical evidence of diabetes is also dated in 2001.  Although the initial diagnosis of diabetes is not available for review by adjudicators, it would appear that the Veteran's left arm complaints preceded the diabetes by some number of years.  

During a December 2004 VA examination, no diagnosis involving the Veteran's left arm was rendered.  

According to the report of a June 2009 VA examination, the Veteran manifested weakness in the biceps brachialis and the triceps, resulting in weakened flexion of his left elbow.  The nerves involved were specifically identified as emanating from the cervical spine region, however.  Also noted was decreased sensation to light touch in the left arm.  Deep tendon reflexes in the left arm were measured as 1+, indicating low normal, or diminished reflexes.  No electromyography testing or nerve conduction studies were performed.  The examiner declined to render a diagnosis as to the Veteran's left arm, and also declined to speculate upon the etiology of his symptoms of burning and tingling in the left arm, on the basis that the Veteran had multiple pathologies which could account for his symptoms and because the neurological work-up in 1989 had revealed no firm conclusion as to the etiology of his complaints.  

The Board ordered that the Veteran's claims file be returned to the same examiner for further elaboration; however, in the written request, the Appeals Management Center mistakenly identified the extremity at issue as the upper right extremity, rather than the upper left extremity.  Thus, the resulting explanation pertains to the wrong arm, and is not helpful whatsoever in resolving the Veteran's appeal as to his left arm.

VA treatment records from 2001 to 2012 reflect several descriptions of his complaints including, diabetic neuropathy, chronic pain syndrome, reflex sympathetic dystrophy, or regional pain syndrome, for which he takes several different prescription pain medications.  A June 2003 neurological consultation reveals a history of neuropathy of unknown etiology since the 1970s, complicated recently by diabetes and heart failure.

In short, as it stands at the moment, it is not clear what the Veteran's left arm neurological diagnosis is, or what the etiology(ies) is/are.  It is also clear that the medical evidence of record is incomplete.  Therefore, the Board deems that additional efforts to obtain medical evidence regarding the condition of the Veteran's left arm over the years should be undertaken prior to further VA examination.

With regard to the outstanding medical evidence, careful review of the claims file reveals several areas of inquiry.  

      1)  The Veteran received medical care from the Doctors' Hospital at Staten Island following his 1987 workplace back injury.  Because he reported in 1989 that electrical studies had been done in 1987, and because he reported that he first began experiencing neurological symptoms at that time, an effort to obtain these records should be undertaken.   
      2)  VA medical records in 1992 reflect that the Veteran was under the care of a private neurologist, Dr. Han, for neuropathy.  No requests for these records have ever been made.  
      3)  After the Veteran relocated to Florida in 2000, VA treatment records reflect that he received medical care from an internist named Dr. Hubacia.  It does not appear that he received particular neurological care at this time; however, review of Dr. Hubacia's records may reflect otherwise.  
      4)  Recent VA records reflect that as of 2012, the Veteran was "normally followed by" a private physician, Dr. Miller.

Governing regulation requires that the VA make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  Such reasonable efforts will generally consist of an initial request for the records, and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request would be futile.  However, if VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  We also note that the Veteran must cooperate fully with the VA's reasonable efforts to obtain relevant records from non-Federal custodians.  The Veteran is required to provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records.  He must also authorize the release of the records in a form acceptable to the custodian holding the records.  38 C.F.R. § 3.159(c)(1).  The Veteran is hereby informed that he should report any additional private neurological treatment or evaluation which is not reflected in this discussion, to the VA, so that VA can assist him in obtaining these records for review, as the available medical evidence pertaining to his left arm is very scanty.  

It appears that there are outstanding VA treatment records as well.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

      1)  The 1989 electrical studies referred to in the hospital summary quoted above have not been obtained for review.  
      2)  A computer print-out reflects that the Veteran had multiple neurology appointments in 1990 and 1991 at the Brooklyn VA Medical Center; however, it does not appear that the records reflecting these appointments have ever been requested.  Furthermore, it does not appear that any VA medical records dated between 1990 and 1996 have ever been requested for review by adjudicators.  
      3)  In 1997, the RO requested the Veteran's medical records for the years 1996 and 1997 from the Brooklyn VA Medical Center; however, a memorandum in the file reflects that hospital personnel were unable to locate the Veteran's records, and no further action was taken.  Since that time, regulatory standards for obtaining records in the custody of a Federal Department have become more stringent; therefore the Board deems that further efforts to find these records should be undertaken.
      4)  No records reflecting the Veteran's VA medical care from 1998 to 2000 in the Brooklyn area have been requested for review.
      5)  The Veteran's VA outpatient treatment records reflecting care provided in Florida from 2001 through 2011 are available for review in his Virtual VA file.  As these records were added to his file in relation to a claim for service connection for heart disease, it is not clear that all special neurological consultations are available for review.  Therefore, upon remand, any neurological consultation reports between 2001 and the present should be obtained for review.  As it appears that he continues to receive VA medical care, his records from the Naples Outpatient Clinic, the Fort Myers Outpatient Clinic, and the Collier County Outpatient Clinic should be updated through the present time.  

Governing regulation requires that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, including VA medical facilities.  VA will end its efforts to obtain records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Again, the Veteran must cooperate fully with VA's reasonable efforts to obtain relevant VA medical records.  38 C.F.R. § 3.159(c)(2).

Lastly, after obtaining as many outstanding medical records as possible, to reflect the condition of the Veteran's left arm over the years, he should be provided with a VA examination for the purpose of specifically identifying the current diagnosis/es involving the Veteran's left arm, and the etiologies of all diagnoses identified.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary releases, the RO should request medical records, to include all test results, pertaining to the Veteran from the Doctors' Hospital in Staten Island in 1987, from Dr. Han, in the 1990s, and from Dr. Hubadia from 2000 until the present, for inclusion in the claims file.  

Again, the Veteran is hereby informed that if he wishes the VA to fully develop his claim, he must identify all private medical care received, so that these records can be requested in connection with his appeal.

2.  The RO should obtain all neurological test reports generated during the Veteran's hospitalization at the Brooklyn VA Medical Center in June and July 1989 for inclusion in the claims file.  All outpatient treatment reports from the Brooklyn VA Medical Center from 1990 through 1996 should be obtained for inclusion in the claims file.  Further requests for the outpatient treatment reports from the Brooklyn VA Medical Center from 1996 and 1997 should be made.  All outpatient treatment reports from the Brooklyn VA Medical Center from 1998 through 2000 should be obtained for inclusion in the claims file.  All archived records should be retrieved from storage as necessary.  The appropriate memoranda should be prepared for the file in the event that any of these VA medical records cannot be located.

3.  The RO should obtain any special neurological reports generated by the Naples Outpatient Clinic, the Fort Myers Outpatient Clinic, and the Collier County Outpatient Clinic, and/or any related VA facilities dated from 2000 through the present, for inclusion in the claims file.  Additionally, his records from the Naples Outpatient Clinic, the Fort Myers Outpatient Clinic, and the Collier County Outpatient Clinic should be updated for the file from 2012 through the present time.

4.  The veteran should be afforded a VA neurological and/or endocrinological examination to identify all neurological pathology currently involving the Veteran's LEFT arm.  The claims folder, including all records obtained pursuant to the above requests, must be made available to the examiner for review in conjunction with the examination.  In this regard, it is noted that in previous examinations and clinical settings, the Veteran has not been a completely accurate historian, therefore, the examiner is requested to review his medical history with care.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

The examiner is specifically requested to: 

(a) Identify the approximate date of onset for polyneuropathy (or other diagnosis rendered) of the LEFT upper extremity (b) Opine whether it is at least as likely as not (probability of fifty percent or more) that polyneuropathy of the LEFT upper extremity was caused or aggravated by the Veteran's service-connected diabetes mellitus. 

The examiner should note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms. 

A complete rationale must be provided for any opinion rendered.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion. 

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

6.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


